Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/20 has been entered.

Previous Claim Rejections - 35 USC § 103 Withdrawn
All rejections under 35 USC 103, issued on 8/13/20, have been withdrawn in view of the new amendments to claim 1 requiring “the plasma chamber is connected to a canister containing hexafluoroisopropanol (HFIP) in a liquid phase by a chamber connecting line, and is connected to an argon gas injection line different from the chamber connecting line” and “supplying the argon gas to the plasma chamber through the argon gas injection line, wherein the Ar gas is supplied to the plasma chamber at a flow rate being in a range of 67% to 80% of a total flow rate of the Ar gas and the HFIP gas”. The cited prior art of record uses the same connection line for both the hexafluoroisopropanol (HFIP) and the Ar flow since the Ar is used as a carrier gas for the bubbler. In addition the prior art of Misra does not have the capability to Hexafluoroisopropanol flow as required now by the new amendment.

Allowable Subject Matter
Claims 1, 5 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the cited prior art of record fails to disclose or render obvious a plasma etching method comprising supplying both hexafluoroisopropanol (HFIP) gas and argon (Ar) gas to a plasma chamber receiving an etching target therein, the method comprising the step of “the plasma chamber is connected to a canister containing hexafluoroisopropanol (HFIP) in a liquid phase by a chamber connecting line, and is connected to an argon gas injection line different from the chamber connecting line” and  “supplying the argon gas to the plasma chamber through the argon gas injection line, wherein the Ar gas is supplied to the plasma chamber at a flow rate being in a range of 67% to 80% of a total flow rate of the Ar gas and the HFIP gas”, in combination with the rest of the steps/limitations of claim 1. The prior art fails to teach or suggest such limitation. Applicant’s specification shows [Fig. 2] a gain in the SiO2 etch rate when the Ar gas is supplied to the plasma chamber at a flow rate being in a range of 67% to 80% of a total flow rate of the Ar gas and the HFIP gas [paragraph 0045].

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713